Opinion issued November 17, 2005   
             








 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-05-00733-CR
____________

TOMEKYA SCHEREE TIMMONS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 339th District Court 
Harris County, Texas
Trial Court Cause No. 986377




MEMORANDUM  OPINION

               Appellant, Tomekya Scheree Timmons, pleaded guilty to the offense of
aggravated assault.   In accordance with her plea bargain agreement with the State,
the trial court deferred adjudication of guilt, placed appellant on community
supervision for five years, and assessed a fine of $500.  Appellant filed a timely
notice of appeal.   The State subsequently filed a  motion to adjudicate guilt on May
10, 2005, and an amended motion to adjudicate guilt on May 11, 2005. The State
moved to dismiss the motion to adjudicate guilt and the trial court dismissed the
motion on  May 11, 2005.  
               The trial court modified appellant’s conditions of community supervision
without a hearing.  Appellant signed the first amended conditions of community
supervision which provided, among other things, as follows:
I understand that under the laws of this State, the Court shall
determine the terms and conditions of Community Supervision,
and may alter or modify said conditions during the period of
Community Supervision.  I further understand that failure to abide
by these Conditions of Community Supervision may result in the
revocation of Community Supervision or an adjudication of guilt.

The document is also signed by the trial court and the court liason community
supervision officer.  Appellant filed a pro se notice of appeal from that order.
               No appeal may be taken from an order modifying the conditions of
community supervision.  Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App. 1977);
Christopher v. State, 7 S.W.3d 224, 225 (Tex. App.—Houston [1st Dist.] 1999, pet.
ref’d).
               Therefore, we dismiss this appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Justices Nuchia, Jennings, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).